DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   The following is in response to an application dated September 29, 2021.  Claims 1-29 are pending.  All pending claims are examined.

Continuation Application
This application is a continuation of 16696062, filed 11/26/2019 (“Parent Application”). See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Claim 1: Ineligible
Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis

The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter
This is an abstract idea of a certain method of organizing human activity, which involves commercial and legal interactions instructions for classifying transactions to determine the applicable taxes.    Independent claim 1 is illustrative of the claimed invention (1-29) and recites: 
A method of using a computer system, including: causing the computer system to store preliminary data about an item; 
transmitting a request to the computer system, thereby causing the computer system to: look up, based on the preliminary data, a classification code for the item; 
generate, based on the looked-up classification code, a parameter request for parameters required for computing a data value associated with providing the item in a particular state; input, responsive to the generated parameter request, parameters required for computing the data value;
map the stored preliminary data into the required parameters;
determine, after the mapping, that a certain one of the required parameters has not had any of the preliminary data mapped into the certain one of the required parameters; and 
transmit, based on the determination, a supplemental request for supplemental data for the certain parameter; the method further including: 
receiving, by the computer system, the supplemental request; transmitting, to the computer system and responsive to the supplemental request, supplemental data, thereby causing the computer system to further: 
receive the transmitted supplemental data; and map the received supplemental data into the certain parameter; the method further including: 
then transmitting to the computer system, a request to compute the data value, thereby causing the computer system to: compute the data value based on the mapped preliminary data and on the mapped supplemental data; and transmit a response encoding the computed data value.
This describes the steps a person would take to determine the proper classification of an item based on predefined criteria to determine the applicable cross border taxes.
Besides reciting the abstract idea, the remaining claim limitation is the computing system and electronic which is described in terms that suggest it comprises generic computer components (see App Spec. paras. 0025-0029).  
Further, the dependent claims 2-10, 12-19 and 21-29, for example, recite additional details about the information used as part of the process of determining the classification category; however, the recited abstract idea is not integrated into a practical application. In particular, the claims only recite generic computer to process and transmit the submitted information used in the evaluation process.  These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, Independent claims 1, 11 and 20 and the dependent claims 2-10, 12-19 and 21-29 are not patent eligible under 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696